Case 3:18-cv-00683-FLW-TJB Document 20 Filed 02/20/19 Page 1 of 1 PageID: 45




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                     TRENTON DIVISION

  THE INDEPENDENCE PROJECT, INC.,
  a New Jersey Non-Profit Corporation, and
  RONALD MOORE, Individually,

         Plaintiffs

  V.                                                           CaseNo: 3:18-cv-683-FLW-TJB

  PARSKO, INC., a New Jersey Corporation,
         Defendant.


                          ORDER OF DISMISSAL WITH PREJUDICE

         THIS MATTER is before the Court upon the Stipulation for Dismissal With Prejudice.

  The Court having carefully reviewed said Stipulation and after due consideration, it is

         ORDERED AND ADJUDGED as follows:

         1.      The Stipulation For Dismissal With Prejudice filed herein by the Plaintiffs, and

  the Defendant, be and the same is hereby approved;

         2.      The above-styled cause be and the same is hereby DISMISSED with prejudice;

         3.      The Court retains jurisdiction of the above-styled cause solely for the purpose of

  enforcing the Settlement Agreement; and

         4.       To the extent not otherwise disposed of herein, all pending Motions are hereby

  DENIED as moot.




                                           It is iixther ordered that the Clerk of the Court
                                           is directed to reopen this action and upon entry
                                           of this order, the case and docket shall be marked closed.
  Copies fiirrnshed to                     IT IS $0 ORDERED’
  Attorneys of record

                                           FREDA L. WOLF$ON, IgS.DIJ,
